 1

 2

 3

 4

 5                       UNITED STATES DISTRICT COURT
 6                             EASTERN DISTRICT OF CALIFORNIA

 7

 8
     MICHAEL GONZALES,                                     Case No. 1:15-cv-00924-DAD-SKO
 9
                                           Plaintiff, ORDER GRANTING DEFENDANTS’
10                                                    MOTION FOR EXTENSION OF TIME
                   v.                                 TO FILE REPLY
11
                                                           (Doc. 105)
12   PODSAKOFF, et al.,
                                                           Deadline: March 7, 2019
13                                      Defendants.

14

15        The Court, having considered Defendants’ request for an extension of time and declaration

16   of counsel, and good cause appearing: IT IS HEREBY ORDERED that the deadline for

17   Defendants to file a reply to Plaintiff’s opposition to Defendants’ motion for summary judgment

18   is extended up to and including, March 7, 2019.

19   IT IS SO ORDERED.
20
     Dated:    February 20, 2019                                    /s/   Sheila K. Oberto       .
21                                                         UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                       1
